Citation Nr: 1310535	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran contends that he has PTSD as a result of a friend of his being killed by a commander and from experiencing hostile military rocket, mortar and small arms fire.  See, e.g., February 2008 stressor statement; September 2012 Hearing Transcript (T.) at 4-5.

The death of C.H. in December 1967 in the same province where the Veteran was serving at that time has been confirmed.  However, information such as whether C.H. served in the same unit as the Veteran has not been verified.  Regarding the Veteran's reports of incoming fire, the Veteran submitted personnel records showing that he received a citation for service for an incident when the battery he was stationed with received mortar and rocket attacks.  Morning reports obtained by the RO show that Pleiku province where the Veteran was stationed received rocket, mortar and small arms fire during the time the Veteran was there.  At his hearing, the Veteran testified that he feared for his life while stationed in Vietnam.  T. at 5.

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

After reviewing all of the evidence of record, the Board concedes the Veteran's stressor of incoming mortar, rocket and small arms fire.  Not only did the Veteran submit a personnel record commending his service during mortar and rocket attacks, the Board also finds that such stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service considering his service with an artillery unit.  As such, the Board finds that the Veteran has a verified stressor of incoming enemy fire.

The Veteran's post-service medical records do not reveal a confirmed diagnosis of PTSD, or any other psychiatric disorder, due to his verified stressor of incoming fire.  PTSD and depression screens in March 2008 were both negative.  A printout of the Veteran's VA problem list in February 2009 shows a diagnosis of PTSD; however the actual treatment record supporting that diagnosis is not of record.  In light of the Veteran's VA treatment records suggesting a diagnosis of PTSD, and as the Board concedes his stressor of incoming rocket, mortar and small arms fire, the Board concludes that a remand is necessary to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The most recent VA treatment records from the VA Community Based Outpatient Clinic (CBOC) in Smyrna, Georgia are dated in November 2008.  In a March 2009 statement, the Veteran indicated that an Agent Orange screening done at the Rochester, New York VA in the 1970s showed problems with PTSD.  Additionally, in a January 2010 statement, the Veteran reported having a mental health assessment in July 2009 at the Harbert Clinic at the VA Medical Center (VAMC) in Decatur, Georgia.  On remand, records of any VA psychiatric treatment that the Veteran received in the 1970s and since November 2008 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Smyrna CBOC; the Harbert Clinic at the VAMC in Decatur; and from the Rochester Outpatient Clinic in the 1970s.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms since service, review the record, and offer opinions as to the following:  

A.  For any PTSD diagnosed on examination, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's PTSD is related to the verified in-service stressor of rocket, mortar and small arms fire.  

B.  For any psychiatric disability other than PTSD diagnosed on examination, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such diagnosed disability had its clinical onset in service or is otherwise related to service, to include being due to the verified stressor of rocket, mortar and small arms fire.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

